         Case 3:16-cr-00091-RDM Document 316 Filed 09/14/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

        v.                                                    3:16-CR-0091

 RAFAEL LORA,                                               (MARIANI, J.)
                                                         (MEHALCHICK, M.J.)
                      Defendant

                                    MEMORANDUM

        This matter comes before the Court on Defendant’s Amended Motion for Emergency

Pre-Sentencing Release (Doc. 282); a motion for reconsideration of an early denial of a

motion for pre-sentencing release (Doc. 285); an motion for release contained within an

omnibus motion (Doc. 299); and another motion for release (Doc. 312). Defendant, Rafael

Lora, moves this Court for emergency release from custody due to the compelling reason of

the COVID-19 pandemic, his family’s need for his presence, and his lack of violent history.

Lora moves pursuant to 18 U.S.C. § 3143(c). The Government opposes this motion. (Doc.

315).

I.      BACKGROUND AND PROCEDURAL HISTORY

        On March 31, 2015, Rafael Lora was charged in a Criminal Complaint with

conspiracy to possess with intent to distribute approximately one kilogram of cocaine, in

violation of 21 U.S.C. § 846; and importation of one kilogram of cocaine, in violation of 21

U.S.C. § 963. (Doc. 1). On May 14, 2019, Lora entered a plea of guilty to the first count of

the indictment, conspiracy to possess with intent to distribute approximately one kilogram of

cocaine, in violation of 21 U.S.C. § 846. (Doc. 243; Doc. 248). The offense to which Lora has

agreed to plead guilty carries with it a mandatory minimum period of imprisonment of five

years and a maximum period of forty years. On June 3, 2019, Lora was ordered to voluntarily
           Case 3:16-cr-00091-RDM Document 316 Filed 09/14/20 Page 2 of 7




surrender to the custody of the United States to await sentencing. (Doc. 250). A sentencing

date has not yet been set.

       Lora is currently housed at Lackawanna County Prison. In the instant motion, brought

pursuant to 18 U.S.C. § 3143(c), Lora seeks an order of emergency release due to an

exceptional reason – that being the risk associated with being incarcerated during the current

COVID-19 pandemic. Lora asserts that he has a nonviolent history and his family is in

“extreme dire and desperate need of him and his support.” The Court is unaware of any

authority that provides a defendant with a right to a hearing when he seeks release under 18

U.S.C. § 3143(c), and the Court is able to resolve the motion without a hearing or oral

argument.

II.    DISCUSSION

       A.      THE COVID-19 PANDEMIC

       On March 11, 2020, the World Health Organization declared the novel coronavirus

known as COVID-19 a pandemic. 1 The COVID-19 outbreak caused the President of the

United States to declare a national emergency and the Governor of the Commonwealth of

Pennsylvania to declare a state of emergency. 2 As of the date of this writing, there are



       1
        See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization,
Opening Remarks at the Media Briefing on COVID-19 (March 11, 2020) (transcript available
at   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-
the-media-briefing-on-covid-19---11-march-2020).
       2
         See President Donald J. Trump’s Proclamation on Declaring a National Emergency
Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (March 13, 2020),
available at     https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/;    Governor
Tom Wolf’s Proclamation of Disaster Emergency (March 6, 2020), available at
https://www.governor.pa.gov/wp-content/uploads/2020/03/20200306-COVID19-Digital-
Proclamation.pdf.
                                              2
           Case 3:16-cr-00091-RDM Document 316 Filed 09/14/20 Page 3 of 7




27,688,740 confirmed cases worldwide and 899,315 deaths; in the United States, there are

6,272,193 confirmed cases and 188,608 deaths. 3 Mindful of the incredible magnitude of this

situation, and the extreme health risks associated with COVID-19, the Court will address the

motion for pretrial release.

       B.      CONDITIONS AT LACKAWANNA COUNTY PRISON

       Lackawanna County Prison has implemented an action plan designed to mitigate the

potential for spread of COVID-19 inside its facility, and for the protection of inmates and

staff. 4 Specifically, the action plan includes suspending contact visits, regular visitation, and

visitation from volunteers, including religious leaders; implementing aggressive sanitation

programs; suspending all programs that utilize “outside” employees; limiting individuals past

reception to prison and medical staff; limiting attorney visits with inmates to meetings through

the glass of a lawyer visitation room; cancelling all conferences and out-of-county trainings;

planning for weekly contact with officials from the Pennsylvania Department of Corrections;

and posting educational flyers in the blocks and in the reception area.

       In addition to the above measures and precautions, effective March 20, 2020, the

Warden of Lackawanna County Prison began requiring that all employees and other

individuals (including counsel for inmates) be screened for fevers, and if necessary, other

symptoms, upon entering the prison. 5


       3
        See Coronavirus Disease (COVID-19) Situation Dashboard, World Health
Organization, https://who.sprinklr.com/ (last visited September 10, 2020).
       4
        See Lackawanna County Prison COVID-19 Preventative Actions,
https://www.lackawannacounty.org/wp-content/uploads/2020/03/prison.pdf (last
updated March 13, 2020).
       5
               See      Temperatures,         https://www.lackawannacounty.org/wp-
content/uploads/2020/03/employee.pdf (last updated March 20, 2020).
                                                3
           Case 3:16-cr-00091-RDM Document 316 Filed 09/14/20 Page 4 of 7




       C.      RELEASE PENDING SENTENCING PURSUANT TO 18 U.S.C. § 3145(C)

       Lora moves for release pursuant to 18 U.S.C. § 3143(c). Once a defendant has entered

a guilty plea, he is awaiting sentencing, and his release or detention is considered under 18

U.S.C. § 3143. United States v. Hartsell, 3:19-CR-14(02), 2020 WL 1482175, at *1 (N.D. Ind.

Mar. 25, 2020); United States v. Felix, 5:19CR711, 2020 WL 1677494, at *2 (N.D. Ohio Apr.

6, 2020) (release pending sentencing is governed by 18 U.S.C. § 3143, which requires that a

court detain a person found guilty of certain felony crimes pending sentencing, absent certain

narrow exceptions).

       Lora is detained pending sentencing pursuant to 18 U.S.C. § 3143(a)(2), which

mandates detention if a defendant is convicted of a crime for which a maximum term of

imprisonment of ten years or more is prescribed in the Controlled Substances Act, the

Controlled Substances Import and Export Act, or chapter 705 of title 46. See 18 U.S.C. §§

3142(f)(1)(C); 3143(a)(2). Pursuant to § 3143(a)(2), detention is mandatory unless (1) there is

“a substantial likelihood that a motion for acquittal or new trial will be granted” or “the

Government has recommended that no sentence of imprisonment be imposed” and (2) the

Court “finds by clear and convincing evidence that the person is not likely to flee or pose a

danger to any other person or the community.”

       A defendant subject to detention pursuant to section 3143(a)(2) ... and who meets the

conditions of release set forth in section 3143(a)(1) 6 may be ordered released, under


       6
         Per § 3143(a)(1) a “judicial officer shall order that a person who has been found guilty
of an offense and who is awaiting imposition or execution of sentence ... be detained, unless
[a] judicial officer finds by clear and convincing evidence that the person is not likely to flee
or pose a danger to the safety of any other person or the community if released under § 3142(b)
or (c),” and if a “judicial officer makes such a finding, such judicial officer shall order the
release of the person in accordance with § 3142(b) or (c).” 18 U.S.C. § 3143(a)(1).
                                               4
         Case 3:16-cr-00091-RDM Document 316 Filed 09/14/20 Page 5 of 7




appropriate conditions, by the judicial officer, if it is clearly shown that there are exceptional

reasons why such person’s detention would not be appropriate. 18 U.S.C. § 3145(c).

“Exceptional” is something out of the ordinary that distinguishes the defendant’s situation

from that of other defendants subject to mandatory presentence detention. United States v.

Ortiz, 1:18-CR-00134, 2020 WL 1904478, at *5 (M.D. Pa. Apr. 17, 2020); citing United States

v. Smith, 34 F.Supp.3d 541, 553–54 (W.D. Pa. 2014) (internal citations omitted). The

defendant carries the burden of establishing why detention is not appropriate. Smith, 24

F.Supp.3d at 551-52.

       Lora submits that he should be released because the COVID-19 pandemic is an

exceptional reason which renders his detention not appropriate, and that his family situation

renders his presence necessary. Five of his six children continue to live at home with his wife

of twenty-four years. Additionally, his wife does not drive, making it difficult for the family

to gather life-sustaining necessities.

       Lora’s risk of exposure to COVID-19 at the Lackawanna County Prison is not an

exceptional circumstance warranting his release. “As serious as it is, the outbreak of COVID-

19 simply does not override the statutory detention provisions.... In the absence of evidence

demonstrating a change in circumstances concerning [the defendant’s] status as a flight risk

and danger to another person or the community, detention pending sentence must be

maintained.” United States v. Rollins, 2020 WL 1482323, at *2 (W.D.N.Y. Mar. 27, 2020).

Nothing about Lora’s circumstances has changed to override the presumption of detention

under § 3143(a)(2). Nothing about the COVID-19 pandemic reduces the defendant’s danger

to others. United States v. Johnson, 4:17-CR-256-2, 2020 WL 1939588, at *6 (M.D. Pa. Apr.

22, 2020). In considering a motion to continue a self-surrender date in light of the COVID-19
                                                5
         Case 3:16-cr-00091-RDM Document 316 Filed 09/14/20 Page 6 of 7




pandemic, the Third Circuit held that “the existence of a widespread health risk is not, without

more, a sufficient reason for every individual subject to a properly imposed federal sentence

of imprisonment to avoid or substantially delay reporting for that sentence,” and stating that

it is “imperative” that the courts “continue to carefully and impartially apply the proper legal

standards that govern each individual’s particular request for relief. United States v. Roeder, 20-

1682, 2020 WL 1545872, at *3 (3d Cir. April 1, 2020). In the context of reviewing a motion

for compassionate release, the Circuit noted “… the mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.” United States v. Raia, 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr.

2, 2020).

       Even considering Lora’s family issues and potential for COVID-19 exposure, his

assertion of risk is speculative and there is nothing in the record before the Court that reflects

that the prison is not taking steps to mitigate his risk for infection. A defendant should not be

entitled to release based solely on generalized COVID-19 fears and speculation. See United

States v. West, 2020 WL 1638840, at *2 (D. Md. Apr. 2, 2020) (denying motion for pretrial

release where defendant tested positive for COVID-19, holding that he is receiving medical

care in jail, he has no plan for medical care should he be released, and that there is no evidence

that medical care he might receive in the community is better than that which he is receiving

in prison, without continuing to be a threat to the safety of others); see also Raia, 2020 WL

1647922, at *2. Further, as discussed supra, the Lackawanna County Prison has taken steps

to mitigate the risk of infection and treat those individuals, both staff and inmates, who are at

risk of infection, exhibit symptoms of infection, or actually test positive for infection. For all



                                                6
        Case 3:16-cr-00091-RDM Document 316 Filed 09/14/20 Page 7 of 7




these reasons, Lora fails to establish exceptional circumstances that warrant his release under

18 U.S.C. § 3145(c).

III.   CONCLUSION

       While the Court is sympathetic to the concerns regarding the spread of COVID-19,

and recognizes the potential for Lora’s exposure to the virus while at the Lackawanna County

Prison, that potential exists anywhere in the community. The facility has taken steps to

minimize infection. With no evidence that prison is not providing appropriate medical care,

or is unable to do so, the Court is not persuaded that Lora should be released pending

sentencing. As such, his motions (Doc. 282; Doc. 285; Doc. 299; Doc. 312) are DENIED.

       An appropriate Order will follow.




Dated: September 14, 2020                                 s/ Karoline Mehalchick
                                                          KAROLINE MEHALCHICK
                                                          United States Magistrate Judge




                                              7
